                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

                                                  )
FUSION ELITE ALL STARS, et al.,                   )
        Plaintiffs,                               )
                                                  )
 v.
                                                  )             No. 2:20-cv-2600-SHL-cgc
                                                  )
VARSITY BRANDS, LLC, et al.,
                                                  )
        Defendants.                               )
                                                  )

      ORDER GRANTING AN EXTENSION OF STIPULATION FILING DEADLINE


       On September 30, 2020, the Court held a scheduling conference in which it discussed dates

and deadlines with counsel for Plaintiffs and Defendants. (ECF No. 54, 55.) The Parties agreed to

a schedule for alternative dispute resolution, and the Scheduling Order was entered by the Court on

October 15, 2020. (ECF No. 61.) The Parties were ordered to file a stipulation designating a

mediator by October 23, 2020, and to hold an “Initial Intervention” by December 23, 2020. (ECF

No. 61.) Defendants have since filed three Notices of Mediation Status, and Plaintiffs filed one

Notice regarding the mediation plan. (ECF Nos. 67, 68, 69, 70.) Plaintiffs wish to continue with a

mediation by December 23, 2020, while Defendants are concerned that Plaintiffs will not engage in

good faith. (ECF Nos. 69, 70.) In their most recent Notice, Defendants seek an extension of the

deadline to select a mediator.

       In the future, the Parties are encouraged to resolve any issues that do not interfere with the

Court’s Orders privately, rather than in filings with the Court, unless the Court needs to resolve the

dispute. As for now, the only issue before the Court is the required stipulation, a filing which

should reflect whether or not the Parties have agreed to a mediator. As to that issue, the Court,

finding good cause, GRANTS an extension of time to select a mediator by stipulation to October
30, 2020. The Court reminds the Parties that they are required by the Scheduling Order to engage

in mediation by December 23, 2020. (ECF No. 61.) To be clear, the question for the Parties is not

whether to conduct alternative dispute resolution, but who will oversee that resolution. The only

issue to which the Parties need stipulate is the selection of the mediator. If agreement cannot be

reached, the Court will identify a mediator.

       IT IS SO ORDERED, this 26th day of October, 2020.

                                               s/ Sheryl H. Lipman
                                               SHERYL H. LIPMAN
                                               UNITED STATES DISTRICT JUDGE




                                                 2
